DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 31, 2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 13 and 22 – 27 are rejected under 35 U.S.C. 103 as being unpatentable over Mase (USPGPub 2009/0186181 A1) in view of Rostami (USPN 9,688,016).

Mase discloses a system for protecting a display of an electronic device (Figures; Abstract) comprising: a protective layer including an outer surface and a contact surface (Figure 1 and 3, #1); an optically clear adhesive on the contact surface of the protective layer (Figures 1 and 3, #1a, wherein the adhesive is optically clear or the user could not see the screen of the electronic device, claim 6) that can secure the protective layer to a display of an electronic device (Figures 1 and 3, #1a, wherein the adhesive is optically clear or the user could not see the screen of the electronic device, claim 6); a dust removal layer covering an entirety of the contact surface of the protective layer and including a dust removal surface (Figures 1 and 3, #2 and 2a); a contact surface opposite from the dust removal surface and facing and secured to the optically clear adhesive (Figures 1 and 3, #1a and 2) on contact surface of the protective layer (Figures 1 and 3, #1, 2 and 2a); a first section covering a first portion of the contact surface of the protective layer (Paragraph 0030, Figures 5 – 9); a first removal tab protruding in a first direction from a side of the first section to facilitate removal of the first section of the dust removal layer (Figure 4, #2b, 3b, 5b, and 6b; Paragraph 0027); a second section covering a second portion of the contact surface of the protective layer (Paragraph 0030, Figures 5 – 9); and a second removal tab protruding in the first direction from a side of the second section to facilitate removal of the first section of the dust removal layer (Figure 4, #2b, 3b, 5b, and 6b; Paragraph 0027); a dust removal adhesive on the dust removal surface of the dust removal layer (Paragraph 0024; Figure 3, #2a and 3a) that can adhere to contaminants on the display of the electronic device and substantially remove the contaminants from the display of the electronic device while remaining on the dust removal surface without leaving a residue on the display (Paragraph 0029); a release film secured to the dust removal adhesive (Figure 1, #5; Figure 3, #6) as in claim 1. With respect to claim 2, the protective layer is optically clear (Figures 1 and 3, #1, wherein the film is optically clear or the user could not see the screen of the electronic device). Regarding claim 3, a first edge of the first section of the dust removal layer and a second edge of the second section of the dust removal layer abut one another (Figure 3, #4; Paragraph 0024). For claim 4, the first edge and the second edge are separated from one another by a score line (Figure 3, #4; Paragraph 0024). In claim 5, the score line does not extend into the contact surface of the protective layer (Figure 3, #4; Paragraph 0024). Regarding claim 6, the score line enables separation of the first edge and the second edge (Figure 3, #4; Paragraph 0024). As in claim 7, the score line separates the first edge from the second edge (Figure 3, #4; Paragraph 0024). With respect to claim 8, the release film covers an entirety of the contact surface of the dust removal layer (Paragraph 0030; Figure 1, #5). Regarding claim 9, the release film comprises a single element (Paragraph 0030; Figure 1, #5). For claim 10, the shapes and lateral dimensions of the protective layer, the dust removal layer, and the release film are substantially the same (Figure 3; Paragraph 0027). In claim 11, the first removal tab includes a first edge continuous with the first edge of the first section of the dust removal layer; and the second removal tab includes a second edge continuous with the second edge of the second section of the dust removal layer, the second removal tab and the first removal tab being positioned adjacent to one another (Figure 4, #2b, 3b, 5b, and 6b; Paragraph 0027). With regard to claim 12, the release film includes a tab protruding from a first edge of the release film, beyond a first edge of the protective film and beyond a first edge of the dust removal layer (Figure 4, #2b, 3b, 5b, and 6b; Paragraph 0027). With respect to claim 13, the first edge of the release film comprises an end of the release film; and the second edge of the dust removal layer comprises a side of the dust removal layer (Figure 4, #2b, 3b, 5b, and 6b; Paragraph 0027; Figure 1, #5; Paragraph 0023).  Mase also discloses a system for protecting a display of an electronic device (Figures; Abstract) comprising: a protective layer including an outer surface and a contact surface (Figure 1 and 3, #1); an optically clear adhesive on the contact surface of the protective layer (Figures 1 and 3, #1a, wherein the adhesive is optically clear or the user could not see the screen of the electronic device, claim 6); a dust removal layer covering an entirety of the contact surface of the protective layer (Figures 1 and 3, #2 and 2a) and including a dust removal surface (Figures 1 and 3, #2 and 2a); a contact surface facing and secured to the optically clear adhesive on the contact surface of the protective layer (Figures 1 and 3, #1a and 2); a first section covering a first portion of the contact surface of the protective layer (Paragraph 0030, Figures 5 – 9); a dust removal layer removal tab protruding in a first direction from a side of the first section (Figure 4, #2b, 3b, 5b, and 6b; Paragraph 0027); a second section covering a second portion of the contact surface of the protective layer (Paragraph 0030, Figures 5 – 9); a dust removal adhesive on the dust removal surface of the dust removal layer (Paragraph 0029) and a release film secured to the dust removal surface of the dust removal layer by the dust removal adhesive (Figure 1, #5; Figure 3, #6) as in claim 22. Regarding claim 23, the optically clear adhesive is formulated to secure the protective layer to the display of the electronic device (Figures 1 and 3, #1a, wherein the adhesive is optically clear or the user could not see the screen of the electronic device, claim 6). For claim 24, the dust removal adhesive is formulated to adhere to contaminants on the display of the electronic device (Paragraph 0029). In claim 25, the dust removal adhesive is formulated to substantially remove the contaminants from the display of the electronic device while remaining on the dust removal surface and without leaving a residue on the display (Paragraph 0029). With respect to claim 26, a first edge of the first section of the dust removal layer and a second edge of the second section of the dust removal layer abut one another (Figure 3, #4; Paragraph 0024). As in claim 27, the first dust removal layer removal tab includes a first edge continuous with the first edge of the first section of the dust removal layer (Figure 4, #2b, 3b, 5b, and 6b; Paragraph 0027).  However, Mase fails to disclose a release film removal tab integral with the release film and protruding in a second direction from an end of the release film to facilitate removal of the release film from the dust 2 SLC_5979973.2removal adhesive from the second direction, the second direction being perpendicular to the first direction and different from a direction in which any tab protrudes from the dust removal layer, and the release film removal tab not being superimposed with any tab that protrudes from the dust removal layer.

Rostami teaches system for protecting a display of an electronic device (Figures; Abstract) having a release film removal tab integral with the release film and protruding in a second direction from an end of the release film to facilitate removal of the release film from the dust 2 SLC_5979973.2removal adhesive from the second direction (Figure 5A, #42 and 43; Column 6, lines 19 – 33), the second direction being perpendicular to the first direction and different from a direction in which any tab protrudes from the dust removal layer and the release film removal tab not being superimposed with any tab that protrudes from the dust removal layer (Figure 5A, #42 and 48, wherein tab 47 is optional due to the “may include” language, Column 6, lines 47 – 52) for the purpose of removing the backing while placing the protection film on a surface of an electronic device (Figures 7C – 8).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to relocate a release film tab protruding in a second direction from an end of the release film in order to be perpendicular to the first direction in Mase in order to give remove the backing while placing the protection film on a surface of an electronic device as taught by Rostami.

Claims 14 and 15 rejected under 35 U.S.C. 103 as being unpatentable over Mase (USPGPub 2009/0186181 A1) in view of Rostami (USPN 9,688,016) as applied to claim 1 above, and further in view of Baek (USPGPub 2019/0072692 A1).

Mase, as modified by Rostami, discloses the claimed invention except for disclose an application layer including an outer surface and a backside, the application layer positioned over the outer surface of the protective layer, with the backside of the application layer facing the outer surface of the protective layer; and an application layer adhesive securing the backside of the application layer to the outer surface of the protective layer.  

Baek et al. teach a system for protecting a display of an electronic device (Figures; Abstract) comprising: a protective layer including an outer surface and a contact surface (Figure 1, #10); an optically clear adhesive on the contact surface of the protective layer (Figure 1, #15, wherein the adhesive is optically clear or the user could not see the screen of the electronic device), the optically clear adhesive capable of securing the protective layer to a display of an electronic device (Figure 5, #15 and 90, wherein the adhesive is optically clear or the user could not see the screen of the electronic device), a release film secured to the system for protecting a display of an electronic device Figure 1, #50), and an application layer including an outer surface and a backside (Figure 1, #40), the application layer positioned over the outer surface of the protective layer (Figure 1, #10 and 40), with the backside of the application layer facing the outer surface of the protective layer (Figure 1, #10 and 40); and an application layer adhesive securing the backside of the application layer to the outer surface of the protective layer (Figure 1, #45) for the purpose of protecting the film structure during attachment of the system (Figures; Abstract; Paragraph 0010).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an application layer as part of the system in the modified Mase in order to protect the film structure during attachment of the system as taught by Rostami.

Response to Arguments
Applicant's arguments filed August 31, 2022 have been fully considered but they are not persuasive.

In response to Applicant’s argument that “Mase does not provide any teaching or suggestion of a release film that includes a release film removal tab that protrudes from an end of the release film in a direction perpendicular to the direction in which tabs 2b and 3b protrude to facilitate removal of the release film from another layer.”, “Rostami lacks any teaching or suggestion of a release film removal tab that protrudes from an end of the release film in a direction perpendicular to the direction in which the back layer tab 43 (or the front layer tab 47) protrudes to facilitate removal of a release film from another layer.”, and “Since neither Mase nor Rostami teaches or suggests each and every element of claim 1 or claim 22, it is respectfully submitted that the teachings and/or suggestions of these references, as combined by the Office, cannot be relied upon to establish a prima facie case of obviousness 9SLC_5979973.2against amended claim 1 or amended claim 22.”, the Examiner respectfully disagrees. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Also, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. While it may be stated that the tab of Rostami may be used for positioning the protective layer, Rostami shows that a tab positioned in second direction being perpendicular to a first tab as part of a protective layer. Applicant has not shown that the position of the removal tabs provides unexpected results when it comes to the removal of layers from the protective layer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patricia L Nordmeyer whose telephone number is (571)272-1496. The examiner can normally be reached 10am - 6:30pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Patricia L. Nordmeyer/
Primary Examiner
Art Unit 1788



/pln/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        September 20, 2022